NOTICE OF ALLOWABILITY

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Trent Hoffman on 03/02/22.

The application has been amended as follows: 
Claim 22 has been deleted.
Claim 23 lines 1-2 “wherein the first end of the” has been changed to -- wherein the second end of the--

Claim 27 lines 2-4 
“of: 
opposite to the second end of the housing from the first end of the housing;
downstream of” 
has been changed to: 
--of:
downstream of--

Claim 28 line 1 “wherein the first end of the” has been changed to -- wherein the second end of the--

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12/17/21, with respect to claims 1 and 17 have been fully considered and are persuasive.  The rejections of these claims have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth in claim 1.  Specifically, claim 1 requires: a housing with a first aperture extending therethrough, the aperture allowing a cable to extend through the housing from a first end of the housing to a second end of the housing; and a 
The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth in claim 17.  Specifically, claim 17 requires: moving the cable to create the fleet angle defined by the axis and the cable at a second end of the housing; and contacting a detection member with the cable when the fleet angle exceeds a selected value, wherein the second end of the housing is disposed between the load and a first end of the housing, the first end of the housing disposed opposite the housing from the second end of the housing, and the detection member is located more proximate to the second end of the housing than the first end of the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/Examiner, Art Unit 3654            

/SANG K KIM/Primary Examiner, Art Unit 3654